Field, C. J.
The dying declarations of the defendants’ testator were not admissible to prove the facts to which the declarations related. The facts in controversy were facts in the past, and not facts concerning the feelings or thoughts of the testator existing at the time the declarations were made. See Chapin v. Marlborough, 9 Gray, 244. The present case does not bring the declarations within any of the exceptions known to the common law where declarations of deceased persons are admitted in evidence. The admission of the declarations of a deceased person on the ground that they are dying declarations is by the common law confined to prosecutions for homicide, and there is no statute which makes them evidence in a civil action such as this is. 1 Greenl. Ev. § 156.

Exceptions overruled.